Citation Nr: 0117332	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a service-connected 
back disorder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1975 to 
March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision in which 
the RO granted an increased rating from 10 percent to 20 
percent for the veteran's service-connected back disorder.  
The veteran, contending her claim merited a rating in excess 
of 20 percent, filed a notice of disagreement in July 2000 
and a statement of the case (SOC) was issued in September 
2000.  The veteran submitted a substantive appeal in October 
2000, with no hearing requested.


FINDINGS OF FACT

The veteran's service-connected back disorder is manifested 
by severe limitation of motion of the lumbar spine, without 
evidence of disability analogous to pronounced intervertebral 
disc syndrome.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating under 
Diagnostic Code 5292 for the veteran's back disorder have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1976, the veteran was granted entitlement to 
service connection for a back disorder, characterized as 
chronic lumbar strain and evaluated as 10 percent disabling 
under Diagnostic Code (DC) 5295 pertaining to lumbosacral 
strain.  By an increased rating claim dated April 1999, the 
veteran contended her service-connected back disorder had 
increased in severity and warranted a rating in excess of 10 
percent.  The veteran also indicated that relevant medical 
evidence was available from the VA outpatient clinic (VAOPC) 
in Rome, New York.

In May 1999, the RO requested that the veteran be afforded a 
VA musculoskeletal examination; the examination was performed 
in June 1999.  Furthermore, the RO requested the Syracuse VA 
Medical Center (VAMC) provide complete outpatient treatment 
records from the Rome VAOPC, beginning April 1998.  

Treatment records originating from the Syracuse VAMC included 
computed tomography (CT) findings in April 1998.  CT findings 
indicated transitional vertebrae at the lumbosacral junction 
with partial lumbarization, degenerative change at S1-2, and 
possible pseudoarthrosis.  (Pseudoarthrosis is a pathologic 
entity characterized by deossification (loss of mineral 
elements) of a weight-bearing long bone, followed by bending 
and pathologic fracture.  Dorland's Illustrated Medical 
Dictionary, 1480 (29th ed. 2000)).  The findings also showed 
degenerative disc at L5-S1 with disc bulge, vacuum 
phenomenon, posterior spurring, and foramen narrowing, 
without the appearance of nerve root impingement (however, 
nerve root compression was not eliminated).  There was also 
minimal disc bulge at L4-5.  In a follow-up treatment report 
the same month, deep tendon reflexes were 2 plus and a 
diagnosis of degenerative disc disease was provided.  In 
October 1998, the veteran was diagnosed with osteoarthritis, 
degenerative joint disease, and degenerative disc disease.  
The diagnosis was continued in January 1999, when the veteran 
was treated for back pain.  

During the June 1999 VA examination, the veteran stated that 
she maintains employment as a secretary, and continues to 
work despite back pain.  Her subjective complaints included, 
inter alia, back pain upon coughing or sneezing, frequent 
flare-ups requiring use of a cane, leg pain, numbness of the 
feet, difficulty getting out of bed, and an inability to 
stoop, squat, or kneel.  The veteran reported normal bowel 
and bladder function (but some pain on Valsalva maneuver) and 
no loss of coordination.  Upon physical examination, the 
examiner observed straight leg raising to 40 degrees 
bilaterally, with back pain at the endpoints; no sensory or 
motor deficit of the lower extremities; and intact, 
symmetrical deep tendon reflexes without pathological 
reflexes.  Concentrating on the lumbar area, the examiner 
noted marked lumbar lordosis (inward curve of the lumbar 
spine), and tenderness on palpation of the lower 
paravertebral musculature bilaterally.  The veteran was 
observed to tandem toe- and heel- walk with no discomfort.  
The veteran's range of motion of the lumbar spine 
demonstrated flexion to 30 degrees, extension to 10 degrees, 
right lateral flexion to 25 degrees, left lateral flexion to 
15 degrees, and bilateral rotation to 20 degrees.  The 
examiner diagnosed degenerative disc disease of the lumbar 
spine with radicular irritation.  

The examiner further noted that the veteran was examined 
during a period of quiescent symptoms.  During flare-up of 
symptoms which would occur with varying frequency, the 
physical findings could be significantly altered from that 
found on current examination.  Quantification of such changes 
would require examination during a flare-up.  Painful 
symptoms such as were outlined on the examination would 
require the veteran to expend extra energy in completing 
tasks and hence would lead to early fatigue, weakened 
movements and ultimately to a loss of coordination.

An increased rating of 20 percent was granted by the RO in 
August 1999.  The veteran's service-connected back disorder 
was recharacterized as degenerative intervertebral disc 
disease of the lumbar spine, and coded under DC's 5003-5295.  
By notice of disagreement in July 2000, the veteran contended 
that her service-connected back disorder was more disabling 
than evaluated and warranted a rating in excess of 20 
percent.  In an attachment to her notice of disagreement, in 
July 2000, the veteran listed restrictions to her daily 
activities as a result of back pain, to include interrupted 
sleep, inability to participate in leisure activities, and 
inability to walk beyond twenty to thirty minutes in one 
period.  She further suggested that current medical records 
were not associated with the claims folder.

The notice of disagreement also included a copy of a magnetic 
resonance imaging (MRI) study of the lumbar spine, dated May 
2000.  The MRI findings were consistent with the CT scan 
findings in April 1998.  The MRI study revealed moderate loss 
of intervertebral disc space height at L5-S1, with vacuum 
disc phenomenon, diffuse disc bulge, an annular tear, and a 
posterior osteophyte.  The study also noted narrowing of the 
neural foramen bilaterally. 

In August 2000, the RO requested additional, updated records 
from the Syracuse VAMC.  The resultant medical records 
included a duplicate of the aforementioned MRI and 
physician's notes dated July 2000.  The physician's notes 
reported a diagnosis of chronic low back pain and a finding 
of a decreased left ankle jerk.

II.  Analysis

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's back disorder.

The Board notes that the veteran alleges debilitating back 
pain.  In consideration of any functional loss due to pain 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (where rating is based on loss of motion, 
38 C.F.R. §§ 4.40, 4.45 must be considered).  However, in 
this regard, the Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are only considered in conjunction with the 
DC's predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7, 10 (1996).

The Board has reviewed several rating codes representing 
closely related diseases or injuries in regard to the 
veteran's service connected disability.  See 38 C.F.R. 
§ 4.20.  Under 38 C.F.R. § 4.71a, DC 5003, pertaining to 
degenerative arthritis (hypertrophic or osteoarthritis), 
disorders are rated as follows:

Degenerative arthritis established by X-ray 
findings will be
rated on the basis of limitation of motion under 
the
appropriate diagnostic codes for the specific joint 
or joints
involved (DC 5200 etc.).  When however, the 
limitation of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic 
codes, a
rating of 10 pct is for application for each such 
major joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003. 
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, 
rate as
below:

With X-ray evidence of involvement of 2 or more 
major joints      
or 2 or more minor joint groups, with occasional
incapacitating exacerbations                                                             
20

With X-ray evidence of involvement of 2 or more 
major joints      
or 2 or more minor joint groups                                                       
10

Note (1): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be combined with ratings 
based on
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, DC 5003.  In addition, pursuant to 
38 C.F.R. § 4.71a, DC 5292, which pertains to limitation of 
motion of the lumbar spine, the veteran can be rated using 
the following criteria:

Severe.............................................
...........40
Moderate...........................................
.........20
Slight.............................................
............10

38 C.F.R. § 4.71a, DC 5292.  

Another diagnostic code under which the veteran could be 
rated pertains to ankylosis of the lumbar spine.

Spine, ankylosis of, lumbar:
Unfavorable..............................
.................50
Favorable................................
...................40

38 C.F.R. § 4.71a, DC 5289.  

Under 38 C.F.R. § 4.71a, DC 5293, pertaining to 
intervertebral disc syndrome, a zero percent evaluation is 
applied to a postoperative, cured condition.  The compensable 
criteria are as follows:

Pronounced; with persistent symptoms compatible 
with sciatic
neuropathy with characteristic pain and 
demonstrable muscle
spasm, absent ankle jerk, or other neurological 
findings
appropriate to site of diseased disc, little 
intermittent
relief.............................................
..............................60

Severe; recurring attacks, with intermittent 
relief..........40

Moderate; recurring 
attacks...........................................2
0

Mild...............................................
................................10

38 C.F.R. § 4.71a, DC 5293.  Lumbosacral strain is evaluated 
under 38 C.F.R. § 4.71a, DC 5295, the criteria for which 
follow:

Severe; with listing of whole spine to opposite 
side, positive
Goldthwaite's sign, marked limitation of forward 
bending in
standing position, loss of lateral motion with 
osteo-
arthritic changes, or narrowing or irregularity of 
joint
space, or some of the above with abnormal mobility 
on forced
motion.............................................
..................................40

With muscle spasm on extreme forward bending, loss 
of lateral
spine motion, unilateral, in standing 
position..................20

With characteristic pain on 
motion.......................................10

With slight subjective symptoms 
only...................................0

38 C.F.R. § 4.71a, DC 5295.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating of 40 percent under DC 
5292 pertaining to limitation of motion of the lumbar spine 
are met.  This rating is based on actual and functional 
limitation of the low back.  A 40 percent evaluation is the 
maximum rating assignable under DC 5292 and contemplates 
severe limitation of motion of the lumbar spine, which more 
nearly approximates the manifestations resulting from the 
veteran's service-connected disability.  The Board's finding 
that the evidence of record warrants a 40 percent rating is 
based on the generally severe limitation of motion of the 
lumbar spine demonstrated by the veteran's June 1999 VA 
examination.  The June 1999 examination, along with the 
veteran's subjective complaints of pain, provides a 
preponderance of evidence supporting an increased rating to 
40 percent pursuant to 38 C.F.R. § 4.71a, DC 5292.  The Board 
notes that DC 5003 directs the use of DC 5292, since the 
medical evidence of record demonstrates osteoarthritis as 
well as limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, DC 5003.  A rating under ankylosis of the 
lumbar spine would not be appropriate as the evidence of 
record does not reveal this finding.

In regard to DC 5293, the Board initially notes that a 
separate rating may not be assigned under this code as this 
would amount to pyramiding which is precluded by the 
applicable regulation.  To assign separate ratings without 
separate and distinct pathologies would violate the rule 
against the pyramiding of the same disability under various 
diagnoses.  38 C.F.R. § 4.14 (2000).  The Court of Appeals 
for Veterans Claims has held that pyramiding essentially 
involves "compensating a claimant twice (or more) for the 
same symptomatology" and that "such a result would 
overcompensate the claimant."  Brady v. Brown, 4 Vet. App. 
203, 206 (1993); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  In VAOPGCPREC 36-97 (O.G.C. Prec. 36-97), the acting 
VA General Counsel held that Diagnostic Code 5293 involves 
loss of range of motion, the same manifestation dealt with in 
Diagnostic Code 5292.

Thus, the issue is whether a rating in excess of 40 percent 
may be assigned under Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome.  As noted above, a 60 percent 
rating DC 5293 requires, among other manifestations, a 
pronounced condition with persistent symptoms and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc.  Importantly, deep tendon reflexes 
were intact according to an April 1998 treatment report and 
the June 1999 VA examination.  At the most recent VA 
examination of record, the ankle jerk while decreased, was 
nevertheless present.  No motor or sensory deficit of the 
lower extremities is present.  While the veteran may have 
some radicular irritation, it cannot be classified as 
pronounced.  Finally, the Board finds DC 5295 pertaining to 
lumbosacral strain potentially applicable; however, an 
evaluation in excess of 40 percent is not provided under this 
diagnostic code.

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that the VA cannot 
assist in the development of a claim that is not well 
grounded) and redefined the duty to assist the veteran 
regarding her claim.  The Veterans Claims Assistance Act of 
2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and a medical examinations 
must be provided when the evidence of record contains 
insufficient evidence upon which to base a decision.  
Veterans Claims Assistance Act of 2000, 114 Stat. at 2097-98.

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000, the Board finds that further development is not 
warranted in this case.  By virtue of the SOC issued during 
the pendency of the appeal, the veteran and her 
representative were provided notice of the information, 
medical evidence, and lay evidence necessary to substantiate 
his claim for an increased rating.  In addition, the RO fully 
developed the claim by obtaining all identified treatment 
records and providing a medical examination.  Accordingly, no 
further assistance to the veteran or additional development 
is warranted.  See generally Veterans Claims Assistance Act 
of 2000, 114 Stat. at 2096.


ORDER

Entitlement to a 40 percent rating for a service-connected 
back disorder is granted under Diagnostic Code 5292, subject 
to the applicable criteria governing the payment of monetary 
benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

